DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2021 has been entered.

Interview Summary
Examiner contacted Applicant’s representative on 2/16/2021 to discuss about issues of the claim 1 (1/14/2021). Applicant’s representative stated that they will file a supplementary amendment to solve the issue.

Response to Amendment
The amendment of 2/18/2021 has been entered.
Disposition of claims: 
Clams 1-20 are pending.
Claim 1 has been amended.
Claim 3 has been canceled.
Claim 21 has been added.
Amendments to claim 1 have overcome the rejections of claims 1-20 under 35 U.S.C. 112(a) set forth in the last Office Action on 10/15/2020. The rejection has been withdrawn.
Amendments to claim 1 have overcome the rejections of claims 1-20 under 35 U.S.C. 112(b) set forth in the last Office Action on 10/15/2020. The rejection has been withdrawn. 
Amendments to claim 1 have overcome the following rejections:
Rejections to claims 1-4, 6-12, and 14-20 under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2016/0240800, hereafter Ma) in view of Wang et al. (Journal of Materials Chemistry C, 2015, vol. 3, page 8212-8218, “Strongly phosphorescent platinum(II) complexes supported by tetradentate benzazole-containing ligands”, hereafter Wang) and Hwang et al. (US 2016/0093814, hereafter Hwang).
The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the 1st through 5th paragraphs of page 20 of the reply filed 2/18/2021 regarding the rejections of claims 1-20 under 35 U.S.C. 112(a) set forth in the Office Action of 10/15/2020 have rendered moot because the rejections have been withdrawn. 
Applicant’s arguments see the 6th to the last paragraphs of page 20 of the reply filed 2/18/2021 regarding the rejections of claims 1-20 under 35 U.S.C. 112(b) set forth in the Office Action of 10/15/2020 have rendered moot because the rejections have been withdrawn. 
Applicant’s arguments see the second paragraph of page 21 through the first paragraph of page 22 of the reply filed 2/18/2021 regarding the rejections of claims 1-4, 6-12, and 14-20 
Applicant argues that Ma/Wang/Hwang does not read on the limitation of the amended claim 1. 
The arguments are moot because the rejections have been withdrawn.
Applicant’s arguments see the second paragraph of page 22 through the second paragraph of page 23 of the reply filed 2/18/2021 regarding the rejections of claims 5 and 13 under 35 U.S.C. 103 by Ma/Wang/Hwang/Kim set forth in the Office Action of 10/15/2020 have been considered. 
Applicant argues that the examples of the present application provide evidence of unexpected results (Table 4 in the Applicant’s reply on 2/18/2021). Applicant argues that Compound A of Comparative Example A corresponds to the compound of Ma/Wang modified by Kim and Compound 60 of Example 1 differs from Compound A in that a TMS group is present at the R43 (Applicant stated “R42” in the reply, but the TMS group of Compound 60 is substituted at the position R43; thus, the Examiner considers R42 a typographical error and interprets to mean R43). Applicant argues that Hwang provides the teaching to incorporate TMS group at the R43 position to provide improved thermal and decomposition resistance, but Hwang nor of any other references teach or reasonably suggest that the efficiency and FWHM could be improved.
Respectfully, the Examiner does not agree.
Hwang compares efficiency of three organic light-emitting devices (CEx 2, CEx 1, and Ex 1 in Table 2 and [326]). 

    PNG
    media_image1.png
    423
    879
    media_image1.png
    Greyscale

The three devices differs in the emission layer dopant material of each device ([326]). Each device CEx 2, CEx 1, and Ex 1 uses Ir(ppy)3, Comparative Compound 1, and Compound 6 as the dopant, respectively.
The difference between Ir(ppy)3 and Comparative Compound 1 or Compound 6 is presence of TMS and alkyl groups. The efficiency of CEx 1 is 20.6 % higher than that of CEx 2 and 22.4% higher than that of Ex 1. The difference between Comparative Compound 1 and Compound 6 is the alkyl group next to the TMS group. The efficiency of Ex 1 is only 1.4 % higher than that of CEx. Therefore, an ordinary skilled in the arts would have expected that addition of a TMS group to the substitution position 5 of a phenylpyridine ligand improves efficiency of the organic light-emitting device comprising the compound as the emission layer dopant.
Furthermore, Park et al. (KR 2013/0110934, a machine translated copy is attached to this Office Action, hereafter Park) discloses organometallic complexes having phenylpyridine ligand(s) substituted by TMS group(s) at various substitution locations of the phenylpyridine 
The objective of the disclosure of Park is to provide an organic light-emitting device comprising an organometallic compound with excellent thermal properties, luminous efficiency and color purity (page 3 under “Challenge to be solved” section). The color purity is closely related with FWHM of the emission light of an organic light-emitting device as known in the art. That is, an ordinary skilled in the art understand that Park’s disclosure would have provided excellent thermal properties and luminous efficiency, and small FWHM of the emission light.
Park evidences a phenylpyridine ligand (“Formula 4” on page 10) having a TMS group at the substitution position 5 (equivalent to R43 of Applicant’s Formula 1). Hwang teaches that the organometallic compound wherein a silyl group is substituted at 5-position of the pyridine ring of the phenylpyridine structure has the excellent heat resistance and decomposition resistance ([163]). Therefore, combination of Hwang and Park teaches that a phenylpyridine ligand substituted by a silyl group including a TMS group at substitution position 5 of the pyridine ring (equivalent to R43 of Applicant’s Formula 1) provides high luminous efficiency and small FWHM when it is used as an emission layer dopant of an organic light-emitting device.
The Examiner has updated the rejections to claims 5 and 13 under 35 U.S.C. 103 over Ma/Wang/Hwang/Kim set forth in the last Office Action to the rejections to claims 1-9 and 11-13 under 35 U.S.C. 103 over Ma/Wang/Hwang/Park/Kim in this Office Action.

Claim Objections
Claim 10 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 10 uses unacceptable multiple dependent claim wording. See MPEP § 608.01(n).  
Claim 10 recites “(Original) at least one of R11 to R13, R22, R32, R42, and R43 is not hydrogen”. The wording of claim 10 is incomplete and does not refer to a preceding claim.
Accordingly, claim 10 has not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, Applicant claims “Q1 to Q9 are … a C1-C60 alkyl group substituted with at least one selected from … a C1-C60 alkyl group, …, a C2-C60 alkenyl group, a C2-C60
For instance, in Example 1 (see figure below), if the terminal carbon (marked by arrow) of a C60 alkyl (R) is substituted with a C60 alkyl (Substituent), the C60 alkyl becomes a C120 alkyl (R’), wherein the carbon backbone number exceeds the range of C1-C60 alkyl that the Applicant initially set forth. The C120 alkyl group is not present in the list of the possible substituents of Q1 to Q9 of the instant claim. It is unclear whether the C120 alkyl meets the limitation of the instant claim or not. It is noted that R’ is not known as a C60 alkyl substituted C60 alkyl but known as a C120 alkyl in the art. 

    PNG
    media_image2.png
    255
    775
    media_image2.png
    Greyscale

This indefiniteness is not limited to one example. As another example (see Example 2 below), if the terminal carbon (marked by arrow) of a C60 alkenyl (R) is substituted with a C60 alkyl (Substituent), the C60 alkenyl becomes a C120 alkenyl (R’), wherein the carbon backbone number exceeds the range of C1-C60 alkenyl that the Applicant initially set forth. The C120 alkenyl group is not present in the list of the possible substituents of Q1 to Q9 of the instant claim. It is unclear whether the C120 alkenyl meets the limitation of the instant claim or not. It is noted that R’ is not known as a C60 alkenyl substituted C60 alkyl but known as a C120 alkenyl in the art. 

    PNG
    media_image3.png
    261
    805
    media_image3.png
    Greyscale

Furthermore, Example 3 (see figure below) shows an example wherein an alkyl is changed to an alkenyl when an alkenyl group is substituted at the terminal carbon of an alkyl group, which renders the claim indefinite.
If the terminal carbon (marked by arrow) of a C60 alkyl (R) is substituted with a C60 alkenyl (Substituent), the C60 alkyl becomes a C120 alkenyl (R’), wherein 1) the carbon backbone number exceeds the range of C1-C60 that the Applicant initially set forth, and 2) the alkyl group which was initially set forth now becomes an alkenyl group. The C120 alkenyl group is not present in the list of the possible substituents of Q1 to Q9 of the instant claim. It is unclear whether the C120 alkenyl meets the limitation of the instant claim or not. It is also unclear whether limitation of a substituted alkyl group includes an alkenyl. It is noted that R’ is not known as a C60 alkenyl substituted C60 alkyl but known as a C120 alkenyl in the art. 

    PNG
    media_image4.png
    262
    841
    media_image4.png
    Greyscale

For the purpose of prosecution, the Examiner interprets the limitation of “a C1-C60 alkyl group substituted with at least one selected from … a C1-C60 alkyl group, …, a C2-C60 alkenyl 2-C60 alkynyl group” to mean that the C1-C60 alkyl group substituted with any claimed substituent group except the aliphatic hydrocarbon substituent groups whose backbone chain consists of only carbon.
Regarding claims 2-9 and 11-20, claims 2-9 and 11-20 are rejected due to their dependency from claim 1.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, Applicant claims “a C1-C20 alkyl group, …, each substituted with at least one selected from …, -CD3, -CD2H, -CDH2, -CF3, -CF2H, -CFH2, …, a C1-C10 alkyl group”. Similar analysis with respect to the rejection to claim 1 as outlined above, is applied to claim 3.
For example, if the terminal carbon of a linear C20 alkyl group is substituted by a linear C10 alkyl group, the carbon backbone chain length becomes 30. The C30 alkyl is not present in the list of the possible R groups, rendering the claim indefinite.
Furthermore, Applicant claims “Q1 to Q9 are each independently selected from: … an n-propyl group,… , a tert-pentyl group, …, each substituted with at least one selected from …, a C1-C10 alkyl group.” The limitation renders the claim indefinite.
For example, if the terminal carbon of an n-propyl group is substituted by a C10 alkyl group, the carbon backbone chain length becomes 13 which is a tridecyl group. The tridecyl group is not present in the list of the possible Q1 to Q9
This indefiniteness is not limited to one example. As another example, if any one of substituents of tert-pentyl is substituted by a C10 alkyl group, the carbon backbone chain length becomes 12 to 13. A C12-C13 alkyl group is not present in the list of the possible Q1 to Q9 groups, rendering the claim indefinite.
Similarly, regarding an n-propyl group, an iso-propyl group, an n-butyl group, an iso-butyl group, a sec-butyl group, a tert-butyl group, an n-pentyl group, an isopentyl group, a sec-pentyl group, a tert-pentyl group, depending on where the C1-C10 alkyl group is substituted, the carbon backbone chain length can exceed the limitation of the claim, rendering the claim indefinite.
For the purpose of prosecution, the Examiner interprets “a C1-C20 alkyl group, …, each substituted with at least one selected from …, -CD3, -CD2H, -CDH2, -CF3, -CF2H, -CFH2, …, a C1-C10 alkyl group” to mean that the C1-C20 alkyl group substituted with any claimed substituent group except the aliphatic hydrocarbon substituent groups whose backbone chain consists of only carbon.
Furthermore, the Examiner interprets “Q1 to Q9 are each independently selected from: … an n-propyl group,… , a tert-pentyl group, …, each substituted with at least one selected from …, a C1-C10 alkyl group” to mean that the n-propyl group, … , the tert-pentyl group substituted with any claimed substituent group except the aliphatic hydrocarbon substituent groups whose backbone chain consists of only carbon.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, Applicant claims “a methyl group, … , a tert-decyl group, … , each substituted with at least one selected from …, a C1-C10 alkyl group.” Similar analysis with respect to the rejection to claim 1 as outlined above, is applied to claim 4.
For example, if one of the substituents of a methyl group is substituted by a C10 alkyl group, the carbon backbone chain length becomes 11 which is an undecyl group. The undecyl group is not present in the list of the possible substituent groups, rendering the claim indefinite.
This indefiniteness is not limited to one example. As another example, if the terminal carbon of a tert-decyl is substituted by a C10 alkyl group, the carbon backbone chain length becomes 20. A C20 alkyl group is not present in the list of the possible substituent groups, rendering the claim indefinite.
Similarly, regarding a methyl group, an ethyl group, an n-propyl group, an iso-propyl group, an n- butyl group, an iso-butyl group, a sec-butyl group, a tert-butyl group, an n-pentyl group, an isopentyl group, a sec-pentyl group, a tert-pentyl group, an n-hexyl group, an iso- hexyl group, a sec-hexyl group, a tert-hexyl group, an n-heptyl group, an iso-heptyl group, a sec-heptyl group, a tert-heptyl group, an n-octyl group, an iso-octyl group, a sec-octyl group, a tert-octyl group, an n-nonyl group, an iso-nonyl group, a sec-nonyl group, a tert-nonyl group, an n-decyl group, an iso-decyl group, a sec-decyl group, and a tert-decyl group, depending on where the C1-C10 alkyl group is substituted, the carbon backbone chain length can exceed the limitation of the claim, rendering the claim indefinite.
For the purpose of prosecution, the Examiner interprets “a methyl group, … , a tert-decyl group, … , each substituted with at least one selected from …, a C1-C10 alkyl group” to mean except the aliphatic hydrocarbon substituent groups whose backbone chain consists of only carbon.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, Applicant claims “R11 to R14, R21 to R23, R31, R33, R41-R44, and R51 are each independently selected from … a methyl group, … , a tert-decyl group, … , each substituted with at least one selected from …, -CD3, -CD2H, -CDH2, -CF3, -CF2H, -CFH2, …, a C1-C10 alkyl group.” Similar analysis with respect to the rejection to claim 1 as outlined above, is applied to claim 21.
For example, if one of the substituents of a methyl group is substituted by a C10 alkyl group, the carbon backbone chain length becomes 11 which is an undecyl group. The undecyl group is not present in the list of the possible substituent groups, rendering the claim indefinite.
This indefiniteness is not limited to one example. As another example, if the terminal carbon of a tert-decyl is substituted by a C10 alkyl group, the carbon backbone chain length becomes 20. A C20 alkyl group is not present in the list of the possible substituent groups, rendering the claim indefinite.
Similarly, regarding a methyl group, an ethyl group, an n-propyl group, an iso-propyl group, an n- butyl group, an iso-butyl group, a sec-butyl group, a tert-butyl group, an n-pentyl group, an isopentyl group, a sec-pentyl group, a tert-pentyl group, an n-hexyl group, an iso- 1-C10 alkyl group is substituted, the carbon backbone chain length can exceed the limitation of the claim, rendering the claim indefinite.
For the purpose of prosecution, the Examiner interprets “a methyl group, … , a tert-decyl group, … , each substituted with at least one selected from …, -CD3, -CD2H, -CDH2, -CF3, -CF2H, -CFH2, …, a C1-C10 alkyl group” to mean that the methyl group, … , the tert-decyl group substituted with any claimed substituent group except the aliphatic hydrocarbon substituent groups whose backbone chain consists of only carbon.
Furthermore, Applicant claims “Q3 to Q5 are each independently selected from: … an n-propyl group,… , a tert-pentyl group, …, each substituted with at least one selected from …, a C1-C10 alkyl group.” The limitation renders the claim indefinite. Similar analysis with respect to the rejection to claim 4 as outlined above, is applied to claim 21.
For the purpose of prosecution, the Examiner interprets “Q3 to Q5 are each independently selected from: … an n-propyl group,… , a tert-pentyl group, …, each substituted with at least one selected from …, a C1-C10 alkyl group” to mean that the n-propyl group, … , the tert-pentyl group substituted with any claimed substituent group except the aliphatic hydrocarbon substituent groups whose backbone chain consists of only carbon.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-9, 11-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2016/0240800, hereafter Ma) in view of Wang et al. (Journal of Materials Chemistry C, 2015, vol. 3, page 8212-8218, “Strongly phosphorescent platinum(II) complexes supported by tetradentate benzazole-containing ligands”, hereafter Wang) and Tatsuya et al. (JP 2005327526, machine translated copy is referred to in this Office Action, hereafter Tatsuya), as evidenced by Park et al. (KR 20130110934, machine translated copy is referred to in this Office Action, hereafter Park).
Regarding claims 1-4, 6-9, and 11-12, Ma discloses an organometallic compound having a general structure of Formula 1 ([057]), as shown below.

    PNG
    media_image5.png
    252
    433
    media_image5.png
    Greyscale
,
wherein C and D each independently can be 6-membered carbocyclic or heterocyclic rings [058]; L1, L2, L3 can be a direct bond [061]; n1 can be 0 and n2 can be 1 [062]; X can be O, S, or NRE [063]; RA, RB1, RC, RD, and RE can be H, alkyl, or silyl [064]; X3 and X4 can be C or N [066]; one of Q1, Q3, and Q4 is O and remaining two of them each represents a direct bond [067].
Ma discloses an organic light-emitting device comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode ([035]), wherein the organic layer can include a host and a phosphorescent dopant ([088]). Ma teaches that the organometallic compounds of invention can be the phosphorescent dopant ([087]).
Ma does not exemplify a specific structure of an organometallic compound that meets the limitations of claim 1.
However, Ma does teach that C can be benzene; D can be pyridine; L2 and L3 can be each direct bond; n1 can be 0; n2 can be 1; X can be NRE; RA can be H or silyl; RB1 can be H; RC can be H or alkyl; RD can be H or silyl; RE can be alkyl; X3 can be C; X4 can N; Q1, can be O; and Q3 and Q4 can be each direct bond ([058]-[067]).
Wang teaches an organic light-emitting device comprising an anode, a hole injection layer, a hole transport layer, an light emission layer, an electron transport layer, an electron injection layer, and a cathode, wherein the light emission layer having a tetradentate organometallic compound which is used as an emission dopant (paragraph 1, column 2, page 8215).
Wang exemplifies a tetradentate organometallic compound (Compound Pt3, Scheme 2, page 8213) having structure as shown below.

    PNG
    media_image6.png
    220
    432
    media_image6.png
    Greyscale

The Compound Pt3 of Wang is within the scope of Formula I of Ma.
Wang further teaches that the organometallic compound of disclosure contains benzazole motif into tetradentate ligands to enhance the stability of the complex (paragraph 1, column 1, page 8213 and paragraph 1, column 2, page 8213). The organic light-emitting device comprising the organometallic Compound Pt3 has high device performance due to bulky alkyl chain which suppresses the intermolecular interaction and eliminate the excimer-based emission, and thus improve efficiency and stability (Conclusion, page 8217).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organometallic compound of Ma by using the structure of Compound Pt3 of Wang to prepare the Compound Pt3 of Wang.
The motivation for doing so would have been to achieve high device performance, improved efficiency and stability of the organic light-emitting device, as taught by Wang.
Furthermore, the modification would have been a combination of prior art elements according to known structure and material to yield predictable results. See MPEP 2143(I)(A). Additionally, the structure of Compound Pt3 of Wang is within the scope of the Formula I of Ma; thus, selection of the variables from the listed variables of Formula I of Wang to have identical structure as the Compound Pt3 of Wang would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). It would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to be used in an organic light-emitting device.
The resultant compound (Compound Pt3 of Wang) is similar to the Applicant’s Formula 1. The only difference between the compound of Ma as modified by Wang and Applicant’s Formula 1 is presence of a silyl group (-Si(Q3)(Q4)(Q5)) in Applicant’s Formula 1. 
Ma teaches that the substituent of the tetradentate ligand (R11 to R44 groups of the Applicant’s Formula 1) can be a silyl group ([064]). However, Ma as modified by Wang does not exemplify the structure and the substitution location of the silyl group.
Tatsuya discloses organic light-emitting device comprising phosphorescent material of a Pt complex ([006]-[010]). Tatsuya further discloses that the Pt complex includes Si and have general structure of formula (1) of Tatsuya ([010]-[011]), wherein R11 to R14 each independently 11 to R14 coordinates with a transition metal atom ([012]). Tatsuya further discloses that the substituent can be a heterocyclic group which can be further substituted ([050]). 
Therefore, the tetradentate ligand of Applicant’s Formula 1 is within the scope of R11 to R14 of formula (1) of Tatsuya.
Tatsuya teaches the phosphorescent material having at least one atom selected from Si, Ge, Sn, and Pb in the organic layer of an organic light-emitting device can provide high efficiency and high durability ([034]).
Tatsuya exemplifies phenylpyridine ligands wherein a TMS (trimethylsilyl) group substituted to various locations of the ligand (1-1, 1-4 in [094]).
Tatsuya does not exemplify a TMS-substituted phenylpyridine ligand wherein the TMS is substituted to the position equivalent to the R42 position of Applicant’s Formula 1; however, Tatsuya’s general formula (1) does not limit the TMS substitution position. Therefore, a silyl group can be substituted to a phenylpyridine ligand at any of R31-R33 and R41-R43 of Applicant’s Formula 1, based on the teaching of Tatsuya ([034]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organometallic compound of Ma as modified by Wang by substituting a TMS group to the phenylpyridine part of the compound, as taught by Tatsuya.
The motivation for doing so would have been to provide high efficiency and high durability of an organic light-emitting device, based on the teaching of Tatsuya.
Furthermore, the modification would have been a combination of prior art elements according to known structure and material to yield predictable results. See MPEP 2143(I)(A). 
Tatsuya does not exemplify a TMS group substituted to the R42 position of a phenylpyridine ligand; however, Ma teaches that a silyl group can be substituted to any position of R31-R33 and R41-R44 ([064]).
Furthermore, the compound of Ma as modified by Wang substituted with a TMS group at substitution position of R42 is one of 7 position isomers among the compounds taught by Tatsuya. 
With respect to position isomers, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 
Furthermore, Park evidences phenylpyridine ligands substituted by a TMS group at various substitution positions (see the TMS substitution position of compounds of pages 10-22) including the substitution position of R42 (Compound 142 of page 19).
The modification provides an organometallic compound having the following structure.

    PNG
    media_image7.png
    277
    710
    media_image7.png
    Greyscale

The compound is identical to Formula 1 of instant claim 1, wherein X51 is N(R51); R11 to R14, R21 to R23, R31, R33, R41, R43-R44 are hydrogen; R32 and R51 are each unsubstituted branched C1-C59 alkyl group (R32 = tert-butyl, R51 = ethylhexyl); R42 is –Si(Q3)(Q4)(Q5); Q3-Q5 are each C1-C60 alkyl group (methyl); when X51 is N(R51), at least one of R11 to R14, R21 to R23, R31 to R33, R41 to R44, and R51 is –Si(Q3)(Q4)(Q5), meeting all the limitations of claim 1.
 The organometallic compound of Ma as modified by Wang and Tatsuya as evidenced by Park, wherein X51 is N(R51), meeting all the limitations of claim 2.
The organometallic compound of Ma as modified by Wang and Tatsuya as evidenced by Park, wherein R11 to R14, R21 to R23, R31, R33, R41-R44, and R51 are each independently selected from: hydrogen, a C1-C20 alkyl group, and  –Si(Q3)(Q4)(Q5), meeting all the limitations of claim 3
The organometallic compound of Ma as modified by Wang and Tatsuya as evidenced by Park, wherein R11 to R14, R21 to R23, R31, R33, R41-R44, and R51 are each independently selected from: hydrogen, a tert-butyl, an n-hexyl group, each substituted with at least one selected from a C1-C10 alkyl group, and –Si(Q3)(Q4)(Q5), wherein Q3 to Q5 are each independently selected from –CH3, meeting all the limitations of claim 4.
The organometallic compound of Ma as modified by Wang and Tatsuya as evidenced by Park, wherein Q3 to Q5 in –Si(Q3)(Q4)(Q5) are identical to one another, meeting all the limitations of claim 6.
The organometallic compound of Ma as modified by Wang and Tatsuya as evidenced by Park, wherein one of R11 to R14, R21 to R23, R31, R33, R41-R44, and R51 is –Si(Q3)(Q4)(Q5), meeting all the limitations of claim 7.
The organometallic compound of Ma as modified by Wang and Tatsuya as evidenced by Park, wherein at least one of R41 to R44 is –Si(Q3)(Q4)(Q5), meeting all the limitations of claim 8.
The organometallic compound of Ma as modified by Wang and Tatsuya as evidenced by Park, wherein one of R22, R42, and R43 is –Si(Q3)(Q4)(Q5), meeting all the limitations of claim 9.
The organometallic compound of Ma as modified by Wang and Tatsuya as evidenced by Park, wherein the organometallic compound is represented by Formula 1-2, wherein X51 is N(R51); R22 and R43 are each hydrogen; R51 is ethylhexyl; R32 is tert-butyl; R42 is –Si(Q3)(Q4)(Q5); provided that R11 to R13 and R32 are not hydrogen, and at least one of R22, R42, and R43 is –Si(Q3)(Q4)(Q5), meeting all the limitations of claim 11.
The organometallic compound of Ma as modified by Wang and Tatsuya as evidenced by Park, wherein one of R42 and R43 is –Si(Q3)(Q4)(Q5), meeting all the limitations of claim 12
Regarding claim 14-19, the organometallic complex taught by Ma as modified by Wang and Tatsuya as evidenced by Park reads on all the features of claim 1, as outlined above. 
Ma teaches a general structure of an organic light-emitting device ([035]) wherein Ma’s organometallic compound of the disclosure can be used as an emissive dopant ([087], [088]).
Ma teaches that the compound of the invention (i.e. Formula 1 of Ma) can be used as an emitter of an organic light-emitting device ([087], [088]). The compound of Ma as modified by Wang and Tatsuya as evidenced by Park is within the scope of Ma’s Formula 1. Therefore, the compound can be used as an emitter of a light emitting device.
Ma does not exemplify a specific organic light-emitting device comprising the compound of Ma as modified by Wang and Tatsuya as evidenced by Park.
Wang exemplifies an organic light-emitting device comprising a first electrode (ITO), a hole injection layer (HAT-CN), a hole transport layer (TAPC), an emission layer comprising a host (TCTA; 4,4’,4’’-tris(carbazol-9-yl)-triphenylamine) and a 1 wt.% of dopant (Pt1), an electron transport layer (TmPyPB), an electron injection layer (Liq), and the second electrode (Al) (page 8215, column 2, 1st paragraph).
The first electrode (ITO) is adjacent and in contact with a hole injection layer (HAT-CN), and holes are injected from the first electrode into the hole injection layer. Therefore, the first electrode is equated with a cathode. The second electrode (Al) is adjacent and in contact with an electron injection layer (Liq), and electrons are injected from the second electrode into the electron injection layer. Therefore, the second electrode is equated with an anode.
Therefore, the device of Wang is equated with a first electrode (anode, ITO), a hole injection layer (HAT-CN), a hole transport layer (TAPC), an emission layer comprising a host 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organometallic complex taught by Ma as modified by Wang and Tatsuya as evidenced by Park by using the compound in the organic light-emitting device of Wang as the emissive layer dopant material, based on the teaching of Ma and Wang.
The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, substitution of known light emission layer dopant material would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of material and structure to be used to make an organic light-emitting device.
The resultant device comprises a first electrode (anode, ITO), a hole injection layer (HAT-CN), a hole transport layer (TAPC), an emission layer comprising a host (TCTA) and a 1 wt.% of dopant (compound of Ma as modified by Wang and Tatsuya as evidenced by Park), an electron transport layer (TmPyPB), an electron injection layer (Liq), and the second electrode (cathode, Al), meeting all the limitations of claims 14-17.
The organic light-emitting device, wherein the amount of the organometallic compound in the emission layer is in the range of 0.01 parts by weight to 15 parts by weight based on 100 parts by weight of the emission layer, because the organometallic compound has 1 wt. % concentration of the emission layer, meeting all the limitations of claim 18
The light emitting host material of TCTA (4,4’,4’’-tris(carbazol-9-yl)-triphenylamine) contains carbazole, meeting all the limitations of claim 19.
Regarding claim 20, the organometallic complex taught by Ma as modified by Wang and Tatsuya as evidenced by Park reads on all the features claimed in claim 1, as outlined above. 
The applicant claims diagnostic composition of Formula (1). However, the instant claim does not claim the specific structure related to the diagnostic composition. The specification also does not describe any further structure required for the compound having the structure of the instant Formula (I) to capable of use as a diagnostic composition. The only structural limitation that the instant claim 20 claims is the chemical structure of Formula I. Therefore, the organometallic complex taught by Ma modified by Wang and Tatsuya as evidenced by Park, meets the limitations of the current claim 20. See MPEP 2111.02.
Regarding claim 21, Ma discloses an organometallic compound having a general structure of Formula 1 ([057]), as shown below.

    PNG
    media_image5.png
    252
    433
    media_image5.png
    Greyscale
,
wherein C and D each independently can be 6-membered carbocyclic or heterocyclic rings [058]; L1, L2, L3 can be a direct bond [061]; n1 can be 0 and n2 can be 1 [062]; X can be O, S, or NRE [063]; RA, RB1, RC, RD, and RE can be H, alkyl, or silyl [064]; X3 and X4 can be C or N [066]; one of Q1, Q3, and Q4
Ma discloses an organic light-emitting device comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode ([035]), wherein the organic layer can include a host and a phosphorescent dopant ([088]). Ma teaches that the organometallic compounds of invention can be the phosphorescent dopant ([087]).
Ma does not exemplify a specific structure of an organometallic compound that meets the limitations of claim 1.
However, Ma does teach that C can be benzene; D can be pyridine; L2 and L3 can be each direct bond; n1 can be 0; n2 can be 1; X can be O or S; RA can be H or silyl; RB1 can be H; RC can be H or alkyl; RD can be H or silyl; RE can be alkyl; X3 can be C; X4 can N; Q1, can be O; and Q3 and Q4 can be each direct bond ([058]-[067]).
Wang teaches an organic light-emitting device comprising an anode, a hole injection layer, a hole transport layer, an light emission layer, an electron transport layer, an electron injection layer, and a cathode, wherein the light emission layer having a tetradentate organometallic compound which is used as an emission dopant (paragraph 1, column 2, page 8215).
Wang exemplifies a tetradentate organometallic compound (Compound Pt1, Scheme 2, page 8213) having structure as shown below.

    PNG
    media_image8.png
    215
    405
    media_image8.png
    Greyscale

The Compound Pt1 of Wang is within the scope of Formula I of Ma.
Wang further teaches that the organometallic compound of disclosure contains benzazole motif into tetradentate ligands to enhance the stability of the complex (paragraph 1, column 1, page 8213 and paragraph 1, column 2, page 8213). The organic light-emitting device comprising the organometallic Compound Pt1 has high device performance (Conclusion, page 8217).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organometallic compound of Ma by using the structure of Compound Pt1 of Wang to prepare the Compound Pt1 of Wang.
The motivation for doing so would have been to achieve high device performance, improved efficiency and stability of the organic light-emitting device, as taught by Wang.
Furthermore, the modification would have been a combination of prior art elements according to known structure and material to yield predictable results. See MPEP 2143(I)(A). Additionally, the structure of Compound Pt1 of Wang is within the scope of the Formula I of Ma; thus, selection of the variables from the listed variables of Formula I of Wang to have identical structure as the Compound Pt1 of Wang would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). It would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to be used in an organic light-emitting device.
The resultant compound (Compound Pt1 of Wang) is similar to the Applicant’s Formula 1. The only difference between the compound of Ma as modified by Wang and Applicant’s Formula 1 is presence of a silyl group (-Si(Q3)(Q4)(Q5
Ma teaches that the substituent of the tetradentate ligand (R11 to R44 groups of the Applicant’s Formula 1) can be a silyl group ([064]). However, Ma as modified by Wang does not exemplify the structure and the substitution location of the silyl group.
Tatsuya discloses organic light-emitting device comprising phosphorescent material of a Pt complex ([006]-[010]). Tatsuya further discloses that the Pt complex includes Si and have general structure of formula (1) of Tatsuya ([010]-[011]), wherein R11 to R14 each independently represent a hydrogen atom or a substituent, and at least one group of R11 to R14 coordinates with a transition metal atom ([012]). Tatsuya further discloses that the substituent can be a heterocyclic group which can be further substituted ([050]). 
Therefore, the tetradentate ligand of Applicant’s Formula 1 is within the scope of R11 to R14 of formula (1) of Tatsuya.
Tatsuya teaches the phosphorescent material having at least one atom selected from Si, Ge, Sn, and Pb in the organic layer of an organic light-emitting device can provide high efficiency and high durability ([034]).
Tatsuya exemplifies phenylpyridine ligands wherein a TMS (trimethylsilyl) group substituted to various locations of the ligand (1-1, 1-4 in [094]).
Tatsuya does not exemplify a TMS-substituted phenylpyridine ligand wherein the TMS is substituted to the position equivalent to the R42 position of Applicant’s Formula 1; however, Tatsuya’s general formula (1) does not limit the TMS substitution position. Therefore, a silyl group can be substituted to a phenylpyridine ligand at any of R31-R33 and R41-R43 of Applicant’s Formula 1, based on the teaching of Tatsuya ([034]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organometallic compound of Ma as modified by 
The motivation for doing so would have been to provide high efficiency and high durability of an organic light-emitting device, based on the teaching of Tatsuya.
Furthermore, the modification would have been a combination of prior art elements according to known structure and material to yield predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce an organic light-emitting device.
Tatsuya does not exemplify a TMS group substituted to the R42 position of a phenylpyridine ligand; however, Ma teaches that a silyl group can be substituted to any position of R31-R33 and R41-R44 ([064]).
Furthermore, the compound of Ma as modified by Wang substituted with a TMS group at substitution position of R42 is one of 7 position isomers among the compounds taught by Tatsuya. 
With respect to position isomers, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural 
Furthermore, Park evidences phenylpyridine ligands substituted by a TMS group at various substitution positions (see the TMS substitution position of compounds of pages 10-22) including the substitution position of R42 (Compound 142 of page 19).
The modification provides an organometallic compound having the following structure.

    PNG
    media_image9.png
    272
    601
    media_image9.png
    Greyscale

The compound is identical to Formula 1 of instant claim 21, wherein X51 is S; R11 to R14, R21 to R23, R31, R33, R41, R43-R44 are hydrogen; R32 is a tert-butyl group; R42 is –Si(Q3)(Q4)(Q5); Q3-Q5 are each –CH3; and at least one of R11 to R14, R21 to R23, R31 to R33, R41 to R44 is –Si(Q3)(Q4)(Q5), meeting all the limitations of claim 21.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2016/0240800) in view of Wang et al. (Journal of Materials Chemistry C, 2015, vol. 3, page 8212-8218, “Strongly phosphorescent platinum(II) complexes supported by tetradentate benzazole-containing ligands”) and Tatsuya et al. (JP 2005327526, machine translated copy is referred to in this Office Action), as evidenced by Park et al. (KR 20130110934, machine translated copy is referred to in this Office Action), as applied to claims 1-4, 6-9, 11-12, and 14-21 above, further in view of Ma et al. (US 2016/0240800) as evidenced by Kim et al. (US 2009/0078317, hereafter Kim).
Regarding claims 5 and 13, Ma as modified by Wang and Tatsuya as evidenced by Park teaches all of the features of claims 1-4, 6-9, 11-12, and 14-21, as outlined above. 
The Applicant claimed Compound 64 of claim 13 as a subspecies of organometallic compounds represented by Formula 1, as shown below.
 
    PNG
    media_image10.png
    264
    506
    media_image10.png
    Greyscale

The only difference between the organometallic compound taught by Ma as modified by Wang and Tatsuya, as evidenced by Park and the Applicant’s Compound 64 is the substituent pattern at the N atom of the phenylbenzimidazole part of the tetradentate ligand (i.e. substitution location X51
However, Ma does teach that the substituent at R51 can be an alkyl group (RE of Ma’s Formula 1; [063]-[064]). 
Kim discloses an organometallic compound comprising the methyl-substituted phenylbenzimidazole ligand (claim 6, page 171) as shown below.
 
    PNG
    media_image11.png
    248
    520
    media_image11.png
    Greyscale

A methyl group at the R51 substitution position of a phenylbenzimidazole is a known substitution structure, as evidenced by the Example compound of Kim.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organometallic compound of Ma as modified by Wang and Tatsuya as evidenced by Park by substituting the ethylhexyl group at R51 position with a methyl group, based on the teaching of Ma as evidenced by Kim. 
The modification would have been a combination of prior art elements according to known structure and material to yield predictable results. See MPEP 2143(I)(A). Furthermore, an alkyl group is known substitution group at position RE of the Formula 1 of Ma. Kim evidences a methyl group at the RE position of phenylbenzoimidazole structure. Thus, selection of the methyl group from the possible variables of Formula 1 of Ma would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the 
The resultant organometallic compound has the identical structure of the instant Compound 64 of claim 13, meeting all the limitations of claims 5 and 13.

Claims 1-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2016/0240800) in view of Wang et al. (Journal of Materials Chemistry C, 2015, vol. 3, page 8212-8218, “Strongly phosphorescent platinum(II) complexes supported by tetradentate benzazole-containing ligands”), Hwang et al. (US 2016/0093814), Park et al. (KR 20130110934, machine translated copy is referred to in this Office Action), as evidenced by Kim (US 2009/0078317).
Regarding claims 1-9 and 11-13, Ma discloses an organometallic compound having a general structure of Formula 1 ([057]), as shown below.

    PNG
    media_image5.png
    252
    433
    media_image5.png
    Greyscale
,
wherein C and D each independently can be 6-membered carbocyclic or heterocyclic rings [058]; L1, L2, L3 can be a direct bond [061]; n1 can be 0 and n2 can be 1 [062]; X can be O, S, or NRE [063]; RA, RB1, RC, RD, and RE can be H, alkyl, or silyl [064]; X3 and X4 can be C or N [066]; one of Q1, Q3, and Q4
Ma discloses an organic light-emitting device comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode ([035]), wherein the organic layer can include a host and a phosphorescent dopant ([088]). Ma teaches that the organometallic compounds of invention can be the phosphorescent dopant ([087]).
Ma does not exemplify a specific structure of an organometallic compound that meets the limitations of claim 1.
However, Ma does teach that C can be benzene; D can be pyridine; L2 and L3 can be each direct bond; n1 can be 0; n2 can be 1; X can be NRE; RA can be H or silyl; RB1 can be H; RC can be H or alkyl; RD can be H or silyl; RE can be alkyl; X3 can be C; X4 can N; Q1, can be O; and Q3 and Q4 can be each direct bond ([058]-[067]).
Wang teaches an organic light-emitting device comprising an anode, a hole injection layer, a hole transport layer, an light emission layer, an electron transport layer, an electron injection layer, and a cathode, wherein the light emission layer having a tetradentate organometallic compound which is used as an emission dopant (paragraph 1, column 2, page 8215).
Wang exemplifies a tetradentate organometallic compound (Compound Pt3, Scheme 2, page 8213) having structure as shown below.

    PNG
    media_image6.png
    220
    432
    media_image6.png
    Greyscale

The Compound Pt3 of Wang is within the scope of Formula I of Ma.
Wang further teaches that the organometallic compound of disclosure contains benzazole motif into tetradentate ligands to enhance the stability of the complex (paragraph 1, column 1, page 8213 and paragraph 1, column 2, page 8213). The organic light-emitting device comprising the organometallic Compound Pt3 has high device performance due to bulky alkyl chain which suppresses the intermolecular interaction and eliminate the excimer-based emission, and thus improve efficiency and stability (Conclusion, page 8217).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organometallic compound of Ma by using the structure of Compound Pt3 of Wang to prepare the Compound Pt3 of Wang.
The motivation for doing so would have been to achieve high device performance, improved efficiency and stability of the organic light-emitting device, as taught by Wang.
Furthermore, the modification would have been a combination of prior art elements according to known structure and material to yield predictable results. See MPEP 2143(I)(A). Additionally, the structure of Compound Pt3 of Wang is within the scope of the Formula I of Ma; thus, selection of the variables from the listed variables of Formula I of Wang to have identical structure as the Compound Pt3 of Wang would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). It would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to be used in an organic light-emitting device.
The resultant compound (Compound Pt3 of Wang) is similar to the Applicant’s Formula 1. The only difference between the compound of Ma as modified by Wang and Applicant’s Formula 1 is presence of a silyl group (-Si(Q3)(Q4)(Q5)) in Applicant’s Formula 1. However, Ma 11 to R44 groups of the Applicant’s Formula 1) can be a silyl group ([064]). However, Ma as modified by Wang does not exemplify the structure and the substitution location of the silyl group.
Hwang discloses an organometallic compound which is used as an emission layer dopant of an organic light-emitting device ([169], [325]). The organometallic compound comprises a trimethylsilyl (TMS)-substituted phenylpyridine ligand (Compound 6 in [160]).
The TMS-substituted phenylpyridine structure is similar to the right-side structure of the tetradentate ligand of the Applicant’s Formula 1.
Hwang teaches that the organometallic compound wherein a silyl group is substituted at 5-position of the pyridine ring of the phenylpyridine structure (refer to the figure below) has the excellent heat resistance and decomposition resistance. Accordingly the organic light-emitting device comprising the organometallic compound has high stability during manufacturing, preserving, and/or driving, and long lifespan ([163]).

    PNG
    media_image12.png
    229
    512
    media_image12.png
    Greyscale

Hwang does not exemplify a phenylpyridine ligand wherein a silyl group is substituted to the 5-position of the pyridine ring, and no alkyl group is substituted next to the silyl group.
Park discloses organometallic complexes having phenylpyridine ligand(s) substituted by TMS group(s) at various locations of the phenylpyridine ligand (“Formula 1” of page 3; “Means to solve the problem” section). 
Park exemplifies a phenylpyridine ligand structure (“Formula 4” on page 10) wherein a TMS group is substituted to the 5-position of the phenylpyridine ligand (equivalent to the Applicant’s R43 substitution position of Formula 1 of claim 1) and no alkyl group is substituted to the phenylpyridine ligand.
Park discloses that the objective of the disclosure of Park is to provide an organic light-emitting device comprising an organometallic compound with excellent thermal properties, luminous efficiency and color purity (page 3 under “Challenge to be solved” section). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the phenylpyridine part of the tetradentate ligand of Ma as modified by Wang by replacing hydrogen at the 5-position of the pyridine ring of the phenylpyridine part (location R43 of the Applicant’s Formula 1) with a TMS group, based on the teaching of Hwang and Park.
The motivation for doing so would have been to incorporate excellent chemical properties and provide the device comprising the organometallic compound with improved performance, excellent thermal properties, luminous efficiency and color purity, as taught by Hwang and Park.
Furthermore, the modification would have been a combination of prior art elements according to known structure and material to yield predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce an organic light-emitting device.
Such a modification provides an organometallic compound, wherein X51 is N(R51); R11 to R14, R21 to R23, R31, R33, R41, R43-R44 are hydrogen; R32 is tert-butyl; R51 is ethylhexyl; and R43 is TMS.
The only difference between the organometallic compound taught by Ma as modified by Wang, Hwang, and Park and the Applicant’s Compound 60 is the substituent pattern at the N atom of the phenylbenzimidazole part of the tetradentate ligand (i.e. substitution location X51 of the Applicant’s Formula 1). 
However, Ma does teach that the substituent at R51 can be an alkyl group (RE of Ma’s Formula 1; [063]-[064]).
Kim discloses an organometallic compound comprising the methyl-substituted phenylbenzimidazole ligand (claim 6, page 171) as shown below.
 
    PNG
    media_image11.png
    248
    520
    media_image11.png
    Greyscale

A methyl group at the R51 substitution position of a phenylbenzimidazole is a known substitution structure, as evidenced by the Example compound of Kim.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organometallic compound of Ma as modified by Wang, Hwang, and Park by substituting the ethylhexyl group at R51
The modification would have been a combination of prior art elements according to known structure and material to yield predictable results. See MPEP 2143(I)(A). Furthermore, an alkyl group is known substitution group at position RE of the Formula 1 of Ma. Kim evidences a methyl group at the RE position of phenylbenzoimidazole structure. Thus, selection of the methyl group from the possible variables of Formula 1 of Ma would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to be used in an organic light-emitting device.

    PNG
    media_image13.png
    242
    638
    media_image13.png
    Greyscale

The resultant compound is identical to Compound 60 of claim 13 and the Formula 1 of instant claim 1, wherein X51 is N(R51); R11 to R14, R21 to R23, R31, R33, R41, R43-R44 are hydrogen; R32 and R51 are each unsubstituted branched C1-C59 alkyl group (R32 = tert-butyl, R51 = methyl); R43 is –Si(Q3)(Q4)(Q5); Q3-Q5 are each C1-C60 alkyl group (methyl); when X51 is N(R51), at least one of R11 to R14, R21 to R23, R31 to R33, R41 to R44, and R51 is –Si(Q3)(Q4)(Q5), meeting all the limitations of claims 1 and 13.
 The organometallic compound of Ma as modified by Wang, Hwang, Park as evidenced by Kim, wherein X51 is N(R51), meeting all the limitations of claim 2
The organometallic compound of Ma as modified by Wang, Hwang, Park as evidenced by Kim, wherein R11 to R14, R21 to R23, R31, R33, R41-R44, and R51 are each independently selected from: hydrogen, a C1-C20 alkyl group, and  –Si(Q3)(Q4)(Q5), meeting all the limitations of claim 3.
The organometallic compound of Ma as modified by Wang, Hwang, Park as evidenced by Kim, wherein R11 to R14, R21 to R23, R31, R33, R41-R44, and R51 are each independently selected from: hydrogen, a methyl, a tert-butyl, and –Si(Q3)(Q4)(Q5), wherein Q3 to Q5 are each independently selected from –CH3, meeting all the limitations of claim 4.
The organometallic compound of Ma as modified by Wang, Hwang, Park as evidenced by Kim, wherein R11 to R14, R21 to R23, R31, R33, R41-R44, and R51 are each independently selected from: hydrogen, -CH3, Formula 9-4, and –Si(Q3)(Q4)(Q5), wherein Q3 to Q5 are each independently selected from –CH3, meeting all the limitations of claim 5.
The organometallic compound of Ma as modified by Wang, Hwang, Park as evidenced by Kim, wherein Q3 to Q5 in –Si(Q3)(Q4)(Q5) are identical to one another, meeting all the limitations of claim 6.
The organometallic compound of Ma as modified by Wang, Hwang, Park as evidenced by Kim, wherein one of R11 to R14, R21 to R23, R31, R33, R41-R44, and R51 is –Si(Q3)(Q4)(Q5), meeting all the limitations of claim 7.
The organometallic compound of Ma as modified by Wang, Hwang, Park as evidenced by Kim, wherein at least one of R41 to R44 is –Si(Q3)(Q4)(Q5), meeting all the limitations of claim 8
The organometallic compound of Ma as modified by Wang, Hwang, Park as evidenced by Kim, wherein one of R22, R42, and R43 is –Si(Q3)(Q4)(Q5), meeting all the limitations of claim 9.
The organometallic compound of Ma as modified by Wang, Hwang, Park as evidenced by Kim, wherein the organometallic compound is represented by Formula 1-2, wherein X51 is N(R51); R22 and R42 are each hydrogen; R51 is methyl; R32 is tert-butyl; R43 is –Si(Q3)(Q4)(Q5); provided that R11 to R13 and R32 are not hydrogen, and at least one of R22, R42, and R43 is –Si(Q3)(Q4)(Q5), meeting all the limitations of claim 11.
The organometallic compound of Ma as modified by Wang, Hwang, Park as evidenced by Kim, wherein one of R42 and R43 is –Si(Q3)(Q4)(Q5), meeting all the limitations of claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599.  The examiner can normally be reached on Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                            
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786